Citation Nr: 9906607	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
laminectomy of the lumbar spine at L4-5, currently evaluated 
as 40 percent disabling.  

3.  Entitlement to an increased rating for spondylosis of the 
cervical spine, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and June 1996 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  The May 1995 rating 
action, among other things, denied an evaluation in excess of 
10 percent for PTSD.  In March 1996, the rating for PTSD was 
increased to 30 percent.  

The June 1996 rating decision, among other things, granted 
service connection for spondylosis of the cervical spine and 
assigned a 10 percent rating.  In October 1998, the rating 
for the cervical spine disability was increased to 30 
percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent ratings for his 
service-connected PTSD and cervical spine disability.  
Further, there is no written withdrawal of these issues under 
38 C.F.R. § 20.204.  Therefore, the Board will consider the 
increased rating issues on appeal.  

The issues of increased ratings for lumbar spine and cervical 
spine disabilities as well as entitlement to a total 
disability rating based on individual unemployability will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
increased ratings for PTSD and bilateral hearing loss has 
been obtained.

2.  The veteran's service-connected PTSD, manifested by 
nightmares and sleep disturbances, does not cause 
considerable social and industrial impairment.  

3.  The results of the most recent VA audiological 
examination in March 1997 indicate that the veteran has pure 
tone threshold levels that average 65 decibels for the right 
ear and 60 decibels for the left ear, with speech 
discrimination of 96 percent bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

I.  PTSD

Factual Background

In a March 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  The award was based, in part, on a June 1993 VA 
examination which resulted in a diagnosis of PTSD, chronic.  

VA psychiatric examination in September 1994 resulted in a 
diagnosis of PTSD, in partial remission, chronic.  

On VA psychiatric examination in April 1995, the veteran 
reported that he had not had any psychiatric hospitalizations 
in the past year.  He saw his outpatient psychiatrist 
approximately every three to four months as needed for 
outpatient follow-up.  He stated that his PTSD symptoms were 
quite minimal.  He reported that he had a bout of depression 
after his second angioplasty which was much more of a problem 
for him than any of his PTSD symptoms.  He stated that he 
continued to have nightmares about once a month and had some 
intrusive memory also about once a month.  He denied having 
any flashbacks and did not have any difficulty with startle 
responses.  He was not socially isolated.  Mental status 
examination revealed that he was able to abstract thought 
appropriately.  Recall did not reveal any impairment.  In 
summary, it was felt that he had a mild PTSD.  

Received in August 1995 were treatment records from Columbine 
Psychiatric Center dated from April 1993 to January 1995.  
The records show that the veteran was hospitalized for nine 
days in April 1993 due to his concerns and observations of 
his intense, explosive feelings.  At the time of his 
admission he indicated "I felt like I was going to explode 
or fall apart.  I wanted to hit someone."  He was fearful 
that he would harm himself or someone else.  He indicated 
that he had experienced little pleasure in his life in the 
past 12 to 18 months.  The veteran carried much self dislike, 
anxiety, and depression associated with memories of Vietnam, 
but did not demonstrate dissociative or other PTSD-type 
symptoms from those memories.  The psychological evaluation 
demonstrated some signs of a learning disability and this was 
diagnosed as probable dyslexia.  There was also evidence of 
situational anxiety and depression.  In January 1995, the 
veteran was voluntarily hospitalized due to increased 
symptoms of PTSD, depression and alcohol use.  During this 
admission, he indicated that he frequently dreamed of events 
which had taken place while he was stationed in Vietnam.  
These dreams included "memories of raping and killing 
children."  A psychological evaluation indicated an acute 
level of anxiety accompanied by moderate depression.  The 
veteran was prescribed an antidepressant which appeared to 
make him less depressed and more functional.  Mental status 
examination at the time of discharge revealed no signs of a 
thought disorder or psychotic process.  He appeared to be 
much improved.  His global assessment of functioning (GAF) 
score was 61 to 70.  

In a September 1995 statement, Dr. D.M., the veteran's 
primary therapist when he was hospitalized in 1993 and 1995, 
indicated that the veteran demonstrated signs and symptoms of 
PTSD and depression.  The physician indicated that the 
veteran's symptoms of flashbacks, nightmares, problems with 
concentration, and feelings of low self-worth built and led 
to his depressive symptoms.  He indicated that both the 
veteran's PTSD symptoms and his depressive episodes were 
severe enough to make it difficult to work and to 
productively engage in even  moderately stressful work 
situations.  

In September 1995, the veteran testified that he had been 
hospitalized in April 1993 and January 1995 for PTSD and was 
currently receiving group therapy once a week.  He had been 
prescribed Zoloft.  His spouse described him as non-
communicative and hysterical before his psychiatric 
hospitalizations.  She indicated that they had no social 
life.  See September 1995 hearing transcript.  

In a March 1996 hearing officer's decision, the rating for 
PTSD was increased to 30 percent.

Received in June 1996 were treatment records from Spanish 
Peaks Mental Health Center dated from November 1995 to 
February 1996.  An intake note dated in November 1995 shows 
that the veteran sought counseling and medication management 
in an effort to maintain stabilization of his major 
depression and PTSD.  He indicated that during his PTSD times 
he got extremely agitated, had severe mood swings, 
accelerated speech, sleep deficit, panic feelings, and 
extreme restlessness just prior to and after the flashbacks.  
The diagnoses were PTSD; major depressive disorder, 
recurrent, in partial remission; dysthymia (provisional); and 
alcohol abuse, sustained partial remission.  His GAF score 
was 65.  The therapeutic treatment plan consisted of 7-10 
individual therapy sessions bi-monthly/monthly or as 
necessary.  In February 1996, the veteran denied any PTSD 
symptoms in the last six months.  His GAF score was 65.  

On VA psychiatric examination in March 1997, the veteran 
reported that he saw a therapist one to two times a month in 
individual therapy.  He also indicated that he had been 
taking Zoloft, 100 mg, for several years.  He reported that 
his most prominent symptoms involved having difficulty 
sleeping and waking up from a nightmare approximately once or 
twice a week.  He could not remember what the theme of the 
nightmare was, but it scared him.  He would be tired but 
unable to return to sleep.  Occasionally, after reading for 
several hours, he could go back to sleep, but often he would 
stay up for the rest of the night on the one or two nights a 
week when he had these.  Otherwise, he slept well and slept 
through the night.  When he did not sleep he was tired during 
the day and felt like he could not function, but otherwise 
did not describe any other significant symptoms.  He did have 
some mild depression but felt that when he talked about those 
with his therapist it was taken away.  He indicated that he 
typically woke up at 8:30 in the morning, went down to the 
local coffee shop and had coffee "with the guys."  After 
socializing for several hours, he would come back and spend 
the day watching television, redoing furniture, taking a nap, 
or going for a walk.  He stated that his appetite was good 
and denied any weight changes.  He did not watch any war 
movies.  He belonged to the Elks and the Rotarians and went 
to monthly meetings on a regular basis.  He had a number of 
friends in addition, with whom he played cards and talked.  
He was able to go to a movie, a market and out to eat with 
his wife every other week.  He denied any suicidal ideation 
or irritability.  

Mental status evaluation noted that the veteran related in a 
cooperative and calm fashion.  He was alert and oriented to 
person, place and time.  His speech was logical without loose 
associations.  His affect was relatively normal in range and 
appropriate to content.  His mood was mildly anxious but not 
markedly so.  He denied any current suicidal or homicidal 
ideation, hallucinations, or delusions.  His recent and 
remote memory were intact for current events and past 
history.  The diagnosis was PTSD, chronic, mild.  His GAF 
score was 70.  The examiner commented that the veteran's 
primary symptoms of PTSD involved nightmares and sleep 
disturbances which happened one or two times a week.  The 
examiner noted that the veteran's PTSD was classified as mild 
because, other than some mild depression, this was the extent 
of his symptomatology.  As to his employability, he did show 
the ability to refinish furniture.  The examiner opined that 
if the veteran had some kind of employment, such as 
refinishing furniture, he could do at home and do at his own 
pace, he could accomplish this reasonably well.  It was noted 
that the veteran's cardiac and back problems and his lack of 
a left index finger would hamper his employability from a 
physical standpoint.  The examiner opined that the veteran's 
PTSD had minimal influence on any employability.  

During a January 1999 Board video conference hearing, the 
veteran testified that he was currently taking Zoloft at 100 
mg a day.  He indicated that although the medication had 
helped some of his PTSD symptoms he still sometimes had 
severe nightmares.  He stated that he had not worked since 
1995.  See January 1999 hearing transcript.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when the ability to 
establish or maintain effective and wholesome relationships 
with people was definitely impaired, and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was assigned 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; and when totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; and 
there was a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The terms "considerable" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "considerable", and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of 
Veterans Appeals (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision 38 U.S.C.A. § 7104(d)(1).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  Also, when there 
is a question between two evaluations the higher evaluation 
will be assigned when the disability more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

After evaluating the evidence, the Board concludes that the 
veteran suffers from PTSD symptomatology that more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the criteria for a 50 percent rating under either 
the old or the new criteria.  While the evidence shows that 
the veteran continues to experience PTSD symptomatology, such 
as nightmares and sleep disturbances, his psychiatric 
symptoms appear to be greatly relieved by medication and 
therapy.  There is no showing that his PTSD results in 
considerable social and industrial impairment.  In fact, the 
record shows that the veteran participates in several social 
functions (the Elks, the Rotarians and card games with 
friends) and enjoys refinishing furniture.  He has not been 
psychiatrically hospitalized since January 1995.  The record 
further reflects that his inability to work since 1995 has 
been attributed to physical disabilities rather than PTSD.  
At the most recent VA psychiatric examination, he showed no 
psychotic thinking, had no suicidal or homicidal ideation, 
and handled memory testing accurately.  Taking these facts 
into consideration, the evidence clearly shows that the 
veteran's PTSD does not meet the criteria for an increased 
evaluation of 50 percent under either the old or the new 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).   

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 4.7; 
38 U.S.C.A. §  5107.

II.  Hearing Loss

Factual Background

In a June 1980 rating decision, the RO granted service 
connection for defective hearing in both ears, evaluated as 
noncompensably disabling.  The award was based, in part, on a 
May 1980 VA examination which showed high frequency hearing 
loss in both ears.  


VA audiological examination in June 1993 revealed pure tone 
threshold levels of:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
30
70
85
50
LEFT
15
30
70
80
49

Speech recognition was 88 percent in the right ear and 96 
percent in the left ear.  The diagnosis was defective hearing 
- sensorineural.  

VA audiological examination in September 1994 revealed pure 
tone threshold levels of:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
35
75
90
54
LEFT
15
40
70
80
51

Speech recognition was 100 percent bilaterally.  The 
diagnosis was moderate hearing loss bilaterally.  

VA audiological examination in April 1995 revealed pure tone 
threshold levels of:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
40
70
80
53
LEFT
20
45
75
85
56

Speech recognition was 96 percent bilaterally.  The diagnoses 
was moderate hearing loss in the right ear and moderately 
severe hearing loss in the left ear.

In September 1995, the veteran testified that he did not wear 
a hearing aid and had not received any private treatment for 
his hearing problems.  See September 1995 hearing transcript.  

VA audiological examination in March 1997 revealed pure tone 
threshold levels of:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
80
100
65
LEFT
30
50
75
85
60

Speech recognition was 96 percent bilaterally.  The diagnosis 
was moderately severe hearing loss bilaterally. 

In January 1999, the veteran testified via video conference 
that his hearing was about the same.  See January 1999 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110. 

TABLE VI

Numeric Designation of Hearing Impairment


Average Puretone Decibel Loss



0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+

92-
100
I
I
I
II
II
II
III
III
IV
Percent
84-90
II
II
II
III
III
III
IV
IV
IV

76-82
III
III
IV
IV
IV
V
V
V
V
of
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
Discrimin
ation
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X

36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X

0-34
IX
X
IX
IX
IX
IX
IX
IX
IX

On the most recent audiometric examination in March 1997, the 
veteran's average right ear pure tone threshold level was 65; 
his speech recognition was 96 percent (Level II).  The 
veteran's average left ear pure tone threshold level was 60; 
his speech recognition was 98 percent (Level II).  As the 
tests equate to "Level II" for both ears, the schedular 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Code 6100.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
bilateral hearing loss, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied. 


REMAND

The veteran contends, in essence, that his service-connected 
low back and cervical spine disabilities warrant higher 
evaluations.  

A review of the record reveals that the veteran was afforded 
VA orthopedic and neurological examinations in March 1997 and 
December 1997, respectively.  During the January 1999 Board 
video conference hearing, the veteran stated that his low 
back and neck conditions had gotten worse since the VA 
examination 1997.  See January 1999 hearing transcript.  
Given the length of time since the last VA examinations, and 
allegations of worsened conditions, a current examination is 
warranted.  Caffrey v. Brown, 6 Vet.App. 377 (1994).

The veteran also testified that he received treatment for his 
back from Dr. O. in Colorado Springs.  The Board notes that 
treatment records from Dr. O. are not associated with the 
claims file.  

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for lumbar spine and 
cervical spine disabilities since March 
1997.  The veteran should provide the 
full name and address of Dr. O. in 
Colorado Springs.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for comprehensive VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected low back and cervical spine 
disabilities.  All indicated tests, 
studies and X-rays should be performed, 
and all objective findings should be set 
forth, including complete range of motion 
measurements.  Regarding the low back, 
the neurologist should indicate whether 
the veteran has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, with little 
intermittent relief.  The orthopedist 
should comment on the social and 
industrial impairment caused solely by 
the veteran's service-connected low back 
and neck disabilities.  The reports of 
examinations should include a complete 
rationale for all conclusions reached.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.  

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues of increased ratings 
for low back and cervical spine 
disabilities.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§  4.40, 
4.45 and 4.59.  [DeLuca].  The RO should 
also readjudicate the issue of 
entitlement to a total disability rating 
for compensation purposes based on 
individual unemployability.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

- 6 -


- 1 -


